                             t|ie ilEtiiteti ^tates( I9is(ttrict Court
                        :lfor tlie ^ont^ient Btotntt of 4S^eorgia
                                    Wspmsia Btbioton

              DERRICK DIONTAY HARDEN,

                         Plaintiff,                     CIVIL ACTION NO.: 5:17-cv-153

                   V.



              WARDEN TOM GRAMIAK,et al..

                         Defendants.



                                            ORDER


                  The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 14.   Plaintiff did not file

              Objections to this Report and Recommendation.    Accordingly, the

              Court ADOPTS the Magistrate Judge's Report and Recommendation as

              the opinion of the Court.    The Court GRANTS as unopposed

              Defendants' Motion to Dismiss, DISMISSES without prejudice

              Plaintiff s Complaint for failure to prosecute and failure to

              follow this Court's Orders, DIRECTS the Clerk of Court to CLOSE

              this case and to enter the appropriate judgment of dismissal.




AO 72A
(Rev. 8/82)
              and DENIES Plaintiff in forma pauperis statj^ on appeal.

                  SO ORDERED, this       day of                         , 2019




                                      HON. MSA GODBEY WOOD, JUDGE
                                      UNi;PED STATES DISTRICT COURT
                                         ITHERN   DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
